Order Issued October 3, 2012




                                          In The
                                  Court of appeato
                         fifth Mititritt of Cexao at Odin
                                    No. 05-12-01122-CR

                              PATRICK M. MOSES, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F11-62662-K

                                        ORDER
       We GRANT Official Court Reporter Janice E. Garrett's October 1, 2012 request for an

extension of time to file the reporter's record. The reporter's record shall be due THIRTY

DAYS from the date of this order.


                                                         a4-219L
                                                   LANA MYERS
                                                   JUSTICE